DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, provide or suggest a plug that includes an enclosure, a first prong having a first length, a length and second prong having a second length, a first wire coupled to the first prong, and a second wire coupled to the second prong, wherein the first length is longer than the second length, wherein the enclosure houses a portion of the first prong, a portion of the second prong, a portion of the first wire, and a portion of the second wire combined with the remaining limitations in the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 10, the prior art of record fails to teach, provide or suggest a first wire coupled to the first prong; and a second wire coupled to the second prong, wherein the casing houses a portion of the first prong, a portion of the second prong, a portion of the first wire, and a portion of the second wire, and wherein the first and second wires extend out of the casing to couple to an appliance combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 18, the prior art of record fails to teach, provide or suggest a first wire coupled to the first prong, and a second wire coupled to the second prong, wherein the first length is longer than the second length, wherein the enclosure houses a portion of the first prong, a portion of the second prong, a portion of the first wire, and a portion of the second wire, wherein the first and second wires extend out of the enclosure to couple to an appliance combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831